Exhibit 10.4
SMITH BARNEY WARRINGTON FUND L.P.
731 Lexington Avenue
25th Floor
New York, New York 10022
CITIGROUP MANAGED FUTURES LLC
731 Lexington Avenue
25th Floor
New York, New York 10022
September 30, 2008
Credit Suisse Securities (USA) LLC
Private Banking USA
11 Madison Avenue — 7th Floor
New York, New York 10010
Attention: Dale Miller
Re: Appointment as Placement Agent
Ladies and Gentlemen:
     Smith Barney Warrington Fund L.P., a limited partnership organized under
the laws of the State of New York (the “Fund”), Citigroup Managed Futures LLC, a
limited liability company organized under the laws of Delaware, the Fund’s
general partner (the “General Partner”), and Citigroup Global Markets Inc., a
New York corporation and commodity broker for the Fund (“CGM”) hereby agree with
Credit Suisse Securities (USA) LLC (the “Placement Agent”) as follows:

1.   Fund Offering.       The Fund issues and sells its limited partnership
interests (“Units”) pursuant to the Fund’s Private Placement Offering Memorandum
and Disclosure Document as amended or supplemented from time to time, as filed
with the National Futures Association (the “Disclosure Document” and the “NFA,”
respectively), and has appointed and/or expects to appoint other agents as
placement and selling agents in connection with the sale of Units.   2.  
Definitions.       All capitalized terms used in this agreement (“Agreement”)
that are not separately defined herein shall have the respective meaning set
forth in the Disclosure Document. For purposes of this Agreement, although
materiality shall be defined by reference to applicable law, the parties
acknowledge that market movements are inherent in investment activities and
therefore generally will not be deemed material factors requiring supplements,
updates or amendments to the Disclosure Document or other Approved Offering
Material (as defined below). Notwithstanding the preceding sentence, the Fund,
the General Partner and CGM acknowledge and agree that it is their sole
responsibility (and not the Placement Agent’s responsibility) to determine when
such market movements may be material to an investor in the Units such that a
supplement, update or amendment to the Disclosure Document or other Approved
Offering Material is required to be prepared and distributed to investors who
are Placement Agent Customers (as defined below).

 



--------------------------------------------------------------------------------



 



3.   Placement of Units.

  (a)   Subject to the terms and conditions set forth herein, the Fund hereby
appoints the Placement Agent as the Fund’s non-exclusive placement agent in
connection with the placement of Units. Subject to the performance in all
material respects by each of the Fund, the General Partner and CGM of its
obligations hereunder, and to the completeness and accuracy in all material
respects of all of the representations and warranties of each of the Fund, the
General Partner and CGM contained herein, the Placement Agent hereby accepts
such agency and agrees on the terms and conditions herein set forth to find
qualified subscribers for Units (“Placement Agent Customers”) and to assist the
Fund in obtaining payment for Units from Placement Agent Customers.     (b)  
The offers and sales of Units are to be effected pursuant to the exemption from
registration in Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D promulgated under that Act. The
Placement Agent, the Fund and the General Partner have established the following
procedures in connection with the offer and sale of Units and agree that no
party hereto will make offers or sales under this Agreement of any Units except
in compliance with such procedures:

  (i)   Offers of Units will be made only in compliance with Section 4(2) of the
Securities Act and Regulation D under that Act and only to investors that the
Placement Agent reasonably believes qualify as “accredited investors” as defined
in Rule 501(a) under that Act, and that meet the suitability requirements set
forth in the Disclosure Document (“Eligible Investors”).     (ii)   No sale of
Units to any single investor will be for less than the minimum denominations as
specified in the Disclosure Document, unless such requirement is waived in
advance by the General Partner (acting in its capacity as the Fund’s designated
administrator) in its sole discretion.     (iii)   No offer or sale of any Units
shall be made in any state or jurisdiction, or to any prospective investor
located in any state or jurisdiction, where such Units have not been registered
or qualified for offer and sale under applicable state securities laws (unless
such Units are “covered securities” within the meaning of the Securities Act, or
otherwise exempt from the registration or qualification requirements of such
laws, and any and all required filings, including notice filings, have been made
to perfect such exemptions or preemptions). The Placement Agent shall not offer
or sell Units in any jurisdiction without the General Partner’s prior written
consent.     (iv)   No transfers of Units will be effected other than in
accordance with Section 10(b) of the Fund’s Limited Partnership Agreement, as
amended, which, among other things, requires the General Partner’s prior
consent.     (v)   Without the prior written consent of the General Partner, the
Placement Agent shall sell no more than 100,000 Units.

  (c)   For purposes of the offering of Units, the Fund has furnished to the
Placement Agent the Disclosure Document and subscription documentation to be
furnished to prospective investors. The Placement Agent is authorized to furnish
to prospective investors only such information concerning the Fund and the
offering as may be contained in the Disclosure Document or any written
supplements thereto, or any sales material, advertising or alternative
subscription documentation approved in writing by the General Partner, if any,
for use in connection with the offering or sale of Units (all such materials,
together with the Disclosure Document, being referred to herein as the “Approved

2



--------------------------------------------------------------------------------



 



      Offering Material”). Modifications of such Approved Offering Material
generally will not be approved as contemplated by the previous sentence except
in the case of modifications solely for the purpose of reflecting formatting or
cosmetic changes or including appropriate references to the Placement Agent by
name, address, insignia or similarly factual identifying characteristics. The
Placement Agent will maintain a written record of each prospective investor to
which or to whom it furnishes Approved Offering Materials and agrees to provide
such records to the General Partner within a reasonable time upon request.

4.   Subscription Procedures.

  (a)   The Fund will, from time to time, in the sole discretion of the General
Partner, offer Units to investors for purchase (“Offerings”). The Fund expects
that Offerings will occur continuously and that subscriptions for Units will be
accepted as of the first day of the month provided that the General Partner has
received a signed subscription agreement at least eight (8) days before the end
of the prior month, and the subscription amount must be submitted at least six
(6) days before the end of the prior month.     (b)   All subscriptions for
Units and payments by subscribers of subscription amounts for Units shall be
made pursuant to the terms and conditions set forth in the Disclosure Document
and the subscription documentation. Subscriptions for Units from Placement Agent
Customers shall be subject to processing by the Placement Agent and the Fund, as
described in Section 5 below. The Fund also shall retain an escrow agent as
necessary.     (c)   All payments received by the Placement Agent hereunder for
subscriptions in the name and on behalf of the Fund shall be handled by the
Placement Agent in accordance with the terms of the subscription documentation.

5.   Processing of Subscriptions and Redemptions; Operational Procedures.

  (a)   The Placement Agent shall review each subscription document from any
Placement Agent Customer to confirm that it has been completed in accordance
with the instructions thereto and that each has been completed by or on behalf
of an Eligible Investor and shall promptly forward completed subscription
documents, and any other information required to determine a prospective
investor’s eligibility, to the Fund in care of the General Partner (or any
successor entity designated by the Fund or the General Partner to serve in that
capacity), which shall promptly communicate (generally within five business
days) the Fund’s acceptance or rejection of such documents to the Placement
Agent. Prior to forwarding a Subscription Agreement, the Placement Agent will
ensure that the subscriber for Units has a legitimate source of funds, that
there is no reason to suspect such subscriber of money laundering activities,
that the contemplated investment in the Fund by the Placement Agent Customer is
suitable to that customer’s specific circumstances, and that in forwarding the
Subscription Agreement the Placement Agent is compliant with the programs
described in both Sections 9(h) and 9(l). The General Partner reserves the right
to reject any subscription for Units in the Fund for any reason. The Placement
Agent has no authority to accept subscriptions for Units and shall be solely
responsible for matters relating to the qualification as an Eligible Investor of
any Placement Agent Customer, for evaluating the suitability of an investment in
the Fund for any Placement Agent Customer and for satisfaction of
anti-money-laundering obligations relating to any Placement Agent Customer, each
as contemplated by the preceding sentences of this Section 5(a).     (b)   The
General Partner will be responsible for, among other things, accurate primary
record keeping, capital accounting, tax reporting, tax withholding and monthly
reconciliation of

3



--------------------------------------------------------------------------------



 



      accounts and net asset values with the Placement Agent. The General
Partner also will be responsible for, among other things, all reporting to
regulators and to the Fund’s limited partners (“Limited Partners”), which shall
include, among other things, a monthly unaudited report and audited annual
reports to Limited Partners (including those that are Placement Agent
Customers), each prepared and distributed in accordance with the rules of the
Commodity Futures Trading Commission (the “CFTC”). The net asset value per Unit
in the monthly report shall be transmitted to the Placement Agent for purposes
of allowing the Placement Agent to transmit the same to Placement Agent
Customers promptly following the tenth business day after each calendar month
end.     (c)   The Placement Agent shall submit to the General Partner at least
ten (10) days prior to a redemption date a list that includes the name of each
Placement Agent Customer who has requested a redemption as of such date and the
number of Units each wishes to redeem.     (d)   The Placement Agent shall
ensure that each Placement Agent Customer, simultaneous with completion of the
subscription documents:         (i) either (A) delivers to the Placement Agent a
check made out to the Fund in the amount of the subscription, which Placement
Agent shall submit to the General Partner along with the subscription documents;
or (B) completes a letter in the form attached as Exhibit II of the subscription
document for the Fund, authorizing Placement Agent to wire funds in the
subscription amount for investment in the Fund to an account specified by the
General Partner; and         (ii) designates in the subscription documents
sufficient information for the Fund and the General Partner to transfer and for
the Placement Agent to receive proceeds from Redemptions. The General Partner
will cause redemption proceeds to be wired to the appropriate Placement Agent
Customers.     (e)   The General Partner, on behalf of the Fund, may suspend or
terminate the offering of Units at any time as to specific investors, as to
specific jurisdictions or otherwise. Upon notice to the Placement Agent of the
terms of such suspension or termination, the Placement Agent shall suspend
solicitation of subscriptions for Units in accordance with such terms until the
Fund notifies the Placement Agent that such solicitation may be resumed.

6.   Representations and Warranties of the Fund.       The Fund represents and
warrants to the Placement Agent that:

  (a)   The Fund has been duly formed under the laws of the State of New York
and has full limited partnership power and authority to effect the offering of
its Units and conduct its business as described in the Disclosure Document. All
necessary filings, consents and other actions necessary to qualify the offering
of Units with the Securities Act, and blue sky offices in each applicable U.S.
state and to conduct the business of the Fund as described in the Disclosure
Document have been, or will timely be, made or taken.     (b)   Units to be or
which may be issued by the Fund have been duly authorized for issuance and sale,
and a disclosure document shall be effective at the time such Units are issued
and delivered by the Fund conforming in all material respects to all statements
relating thereto contained in the Disclosure Document.     (c)   The issue and
sale of Units and the execution, delivery and performance of the Fund’s
obligations under the Disclosure Document will not result in the violation of
any applicable law.

4



--------------------------------------------------------------------------------



 



  (d)   The Fund will apply the proceeds from the sale of Units for the purposes
set forth in the Disclosure Document.     (e)   The Disclosure Document will not
contain an untrue statement of any material fact or omit to state any material
fact necessary in order to make statements therein in the light of the
circumstances under which they were made, not misleading.     (f)   The Fund
shall not offer Units under any of the provisions of this Agreement and no
subscriptions for Units shall be accepted by the Fund unless a current
disclosure document is on file with the NFA.     (g)   This Agreement has been
duly authorized, executed and delivered by the Fund and, assuming the General
Partner’s and the Placement Agent’s execution hereof, will constitute a valid
and binding agreement of the Fund.     (h)   All Approved Offering Material to
be given to any potential investor in connection with the offering or sale of
Units will be, as of the date of each sale of Units in respect of which it is
used, true, complete and correct in all material respects and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
contained therein not misleading. The Fund agrees to advise the Placement Agent
promptly of the occurrence of any event or other change which, in the opinion of
counsel to the Fund, results in the Approved Offering Material containing an
untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make the statements contained
therein not misleading. (With regard to sales material, advertising or
subscription documentation prepared by the Placement Agent and approved in
writing by the Fund, such representation and warranty extends only to statements
regarding the Fund, the General Partner, or other matters relating to the
business of each of these and as to which any of them reasonably has, or should
have, knowledge.) The Fund recognizes and confirms that the Placement Agent
(i) will be using and relying primarily on the information in the Approved
Offering Material in performing the services contemplated hereunder without
having independently verified the same, (ii) does not assume responsibility for
the accuracy or completeness of such information or of the Approved Offering
Material and (iii) will not make any appraisal of any assets of the Fund.

7.   Covenants of the Fund and the General Partner.       The Fund covenants and
agrees with the Placement Agent as follows:

  (a)   The Placement Agent and the Placement Agent’s counsel shall be furnished
with such documents and opinions as the Placement Agent and they may reasonably
require, from time to time, for the purpose of enabling the Placement Agent or
them to pass upon the issuance and sale of Units as herein contemplated and
related proceedings, or in order to evidence the accuracy of any of the
representations and warranties, or the fulfillment of any of the conditions
herein contained; and all proceedings taken by the Fund and in connection with
the issuance and sale of Units as herein contemplated shall be satisfactory in
form and substance to the Placement Agent and the Placement Agent’s counsel.    
(b)   If, at any time after the commencement of an offering of Units and prior
to its termination, an event occurs which in the opinion of counsel to the Fund
materially affects the Fund and which should be set forth in an amendment or
supplement to the Disclosure Document in order to make the statements therein
not misleading in light of the circumstances under which they are made, the
General Partner will notify the Placement Agent as promptly as practicable of
the occurrence of such event and promptly

5



--------------------------------------------------------------------------------



 



      prepare and furnish to the Placement Agent copies of an amendment or
supplement to the Disclosure Document, in such reasonable quantities as the
Placement Agent may request in order that the Disclosure Document will not
contain any untrue statement of any material fact or omit to state a material
fact which in the opinion of such counsel is necessary to make the statements
therein not misleading in light of the circumstances under which they are made.

8.   Representations and Warranties of the General Partner and CGM.

  (a)   The General Partner represents and warrants that it has been duly formed
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware with all requisite power and authority, all
necessary authorizations, approvals, orders, licenses, certificates and permits
of and from all governmental regulating officials and bodies, and all necessary
rights, licenses and permits from other parties, to conduct its business.      
  This Agreement has been duly authorized, executed and delivered by the General
Partner and, assuming the Fund’s, CGM’s and the Placement Agent’s execution
hereof, will constitute a valid and binding agreement of the General Partner.  
  (b)   CGM represents and warrants that it has been duly formed and is validly
existing as a corporation in good standing under the laws of the State of New
York with all requisite power and authority, all necessary authorizations,
approvals, orders, licenses, filings, registrations, certificates and permits of
and from all governmental regulating officials and bodies, and all necessary
rights, licenses and permits from other parties, to conduct its business.      
  This Agreement has been duly authorized, executed and delivered CGM and,
assuming the Fund’s, the General Partner’s and the Placement Agent’s execution
hereof, will constitute a valid and binding agreement of the CGM.

9.   Representations and Warranties of the Placement Agent.       The Placement
Agent represents and warrants that:

  (a)   The Placement Agent has been duly formed and is validly existing as a
limited liability company in good standing under the laws of Delaware with all
requisite power and authority, all necessary authorizations, approvals, orders,
licenses, certificates and permits of and from all governmental regulating
officials and bodies, and all necessary rights, licenses and permits from other
parties, to conduct its business.     (b)   This Agreement has been duly
authorized, executed and delivered by the Placement Agent and, assuming the
Fund’s and the General Partner’s execution hereof, will constitute a valid and
binding agreement of the Placement Agent.     (c)   The Placement Agent has and
will maintain, with respect to both itself and any of its employees who solicit
prospective Placement Agent Customers, all licenses and registrations necessary
under applicable law and regulations (including the rules of The Financial
Industry Regulatory Authority, Inc. (the “FINRA”) and the CFTC) to provide the
services required to be provided by the Placement Agent hereunder and/or its
employees, or determine that such employees are exempt from such registration
and membership. The Placement Agent is registered with (i) the Securities and
Exchange

6



--------------------------------------------------------------------------------



 



      Commission as a broker-dealer and is admitted to membership in the FINRA
and (ii) the CFTC as a futures commission merchant and is a member of the NFA in
that capacity. The Placement Agent’s authority under its FINRA membership
contemplates that the Placement Agent may act as placement agent for securities
in the manner contemplated by this Agreement.     (d)   The Placement Agent will
not offer or sell the Units by any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D, and will not
solicit any offer to buy or offer to sell Units in any manner which would be
inconsistent with applicable laws and regulations or with the procedures for
solicitation contemplated by the Disclosure Document. The Placement Agent has
not and will not solicit any offer to buy or sell Units in any jurisdiction in
which it and its personnel are not duly licensed to do so. Additionally, the
Placement Agent will appropriately disclose to each subscriber of Units that is
a Placement Agent Customer the compensation the Placement Agent will receive for
its services in selling Units and will provide the General Partner with the
Placement Agent Customer’s acknowledgment of such disclosure.     (e)   The
Placement Agent shall not offer Units under any of the provisions of this
Agreement and no subscriptions for Units shall be accepted unless it has
received prior confirmation from the General Partner or the Fund that a current
disclosure document is on file with the NFA.     (f)   The Placement Agent will
furnish each subscriber of Units that is a Placement Agent Customer a copy of
the Disclosure Document and the subscription documentation, the additional
subscription documentation (in the case of an existing Limited Partner that is a
Placement Agent Customer), and any other such additional information as the Fund
or the General Partner sees fit or as may be reasonably requested by the General
Partner or required by applicable law or regulation, prior to such person’s
admission as a Limited Partner of the Fund; provided that the General Partner or
the Fund shall provide such documentation to the Placement Agent in sufficient
quantities as the Placement Agent shall reasonably request. In the case of an
additional investment by a Placement Agent Customer, prior to the acceptance of
an additional subscription, the Placement Agent will furnish each Placement
Agent Customer with a current copy of the Disclosure Document and the
subscription documentation, and any other such additional information as the
Fund or the General Partner sees fit or as may be reasonably requested by the
General Partner or required by applicable law or regulation.     (g)   The
Placement Agent will not sell Units to any potential investor that does not
qualify as an accredited investor under Rule 501 of Regulation D under the
Securities Act.     (h)   The Placement Agent will not sell Units to any
potential investor that represents it is, or will become, a “Benefit Plan
Investor” within the meaning of U.S. Department of Labor Regulation 29 CFR
2510.3-101, as amended by the Pension Protection Act of 2006 (the “Plan Assets
Regulation”). A “Benefit Plan Investor” is, including but not limited to, any
plan or fund organized by an employer or employee organization subject to Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
or any plans subject to Section 4975 of the Internal Revenue Code of 1986 (the
“Code”) to provide retirement, deferred compensation, welfare or similar
benefits to employees or beneficiaries, including an entity described in Section
(g) of the Plan Assets Regulation, in which 25% or more of any class of equity
interests is owned by such plans and that is primarily engaged in the business
of investing capital.     (i)   The Placement Agent will not sell Units to any
person unless, immediately before making such sales, the Placement Agent
reasonably believes such person (i) would be able to

7



--------------------------------------------------------------------------------



 



      represent that such person is acquiring the Units for such person’s own
account as principal for investment and not with a view to resale or
distribution and (ii) meets such other suitability standards as are specified in
the Disclosure Document and any other conditions contained in the accompanying
subscription materials. With respect to state blue sky requirements, the
Placement Agent agrees to cooperate with the General Partner as reasonably
necessary for the General Partner to effectuate any required or advisable
filings. Additionally, the Placement Agent shall be responsible for issues
relating to the licensing of its representatives and agents in such
jurisdictions.     (j)   The Placement Agent has adopted suitability and other
compliance policies and procedures with respect to offerings to investors
subject to minimum eligibility qualifications, and will do all that is
reasonable in the industry to ensure that such policies and procedures remain
current with all applicable regulatory requirements and are enforced during the
term of this Agreement. The Placement Agent has read and is aware of NASD
IM-2310-3 relating to a FINRA member’s suitability obligations to institutional
(and sophisticated) customers.     (k)   The Placement Agent will not externally
publish or furnish any offering literature, advertising or marketing or other
materials that contain any reference to the Fund or the General Partner without
the prior written consent of the General Partner contemplated by Section 3(c)
hereof. No employee of the Placement Agent or other person acting on behalf of
the Placement Agent is authorized to make any representation (oral or otherwise)
concerning the Fund or the Units except those contained in the Disclosure
Document and other Approved Offering Material.     (l)   For each Placement
Agent Customer, Placement Agent shall submit an executed copy of the completed
subscription agreement, signed by a person authorized to bind the Placement
Agent, which was used by the Placement Agent to verify the Placement Agent
Customer’s qualifications as an Eligible Investor.     (m)   The Placement Agent
has adopted policies and procedures reasonably designed to detect and prevent
money laundering activities in compliance with applicable laws and regulations
and regulatory interpretations (including the USA Patriot Act). The Placement
Agent undertakes that it shall: (a) conduct its operations in accordance with
applicable laws, regulations and regulatory interpretations, including all
relevant sections of the USA Patriot Act; (b) provide access to its books,
records and operations relating to its anti-money laundering compliance by
appropriate regulatory authorities, and if appropriate under the circumstances
(subject to applicable law), by the General Partner and the Fund; (c) look
through any nominees or intermediaries to the ultimate beneficial owner of
Units, as required by law; (d) upon the request of a regulatory authority,
provide copies of records of investor due diligence performed with respect to
Placement Agent Customers and potential investors in the Fund; (e) certify in
writing at least annually, upon written request, that it has implemented an
anti-money laundering program in accordance with applicable rules and
regulations of a federal functional regulator, as that term is defined for
purposes of 31 CFR §103.122, and that it is in compliance with all applicable
anti-money-laundering laws, rules, regulations and regulatory interpretations,
including Section 326 of the USA Patriot Act, with respect to the services
provided under this Agreement, and that it has performed the required customer
identification verification process consistent with the Citigroup Customer
Identification Program (a copy of which has been provided to the Placement Agent
by the Genera Partner); and (f) adopt processes, procedures and systems
reasonably designed to ensure compliance with economic sanctions programs
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, including prohibitions set forth in the list of specially

8



--------------------------------------------------------------------------------



 



      designated nationals and blocked persons (commonly known as the “SDN
List”). For the avoidance of doubt, the Placement Agent agrees that it shall be
responsible for screening each Placement Agent Customer pursuant to applicable
anti-money laundering requirements and that the delivery of a subscription
agreement to the General Partner shall serve as the Placement Agent’s
representation that it has complied with this obligation.     (n)   As required
by applicable provisions of the Gramm-Leach-Bliley Act, any other applicable
laws or regulations, and at all times in accordance with the Fund’s privacy
policy described in its Disclosure Document, the Placement Agent, the General
Partner and the Fund each respectively agree to provide appropriate protections
for personal financial information and other “nonpublic personal information,”
within the meaning of CFTC Regulation 160.3, of persons invested in the Fund.  
  (o)   The Placement Agent will (a) maintain all records required by law to be
kept by it relating to transactions in Units of the Fund by or on behalf of
Placement Agent Customers and compensation received by the Placement Agent in
respect thereto, (b) upon request by the General Partner in connection with a
governmental, court or administrative proceeding, investigation or request,
promptly make such records available to such requesting party, and (c) promptly
notify the General Partner if the Placement Agent experiences any difficulty in
maintaining the records described in the foregoing clause in an accurate and
complete manner.

10.   Compensation of Placement Agent.       Other than as set forth below, the
Placement Agent will receive no fee, payment or other remuneration from the Fund
or the General Partner for its services under this Agreement.

  (a)   In consideration for the services to be provided by the Placement Agent
described herein, the General Partner shall direct CGM to pay to the Placement
Agent, monthly in arrears, a portion of the brokerage fees (the “Brokerage Fee”)
earned by CGM from the Fund attributable to the Units beneficially owned by
Placement Agent Customers as of each applicable month. Such compensation shall
be paid for as long as each Placement Agent Customer holds Units.     (b)  
(i) CGM shall pay the Placement Agent an ongoing fee calculated in accordance
with subparagraph (ii) of this Section 10(b) (the “Ongoing Fee”), which payment
shall commence either: (A) immediately, with respect to Units for which no
Upfront Fee (defined below) is paid; or (B) after the Upfront Fee has been
recouped by CGM, as described in subparagraph (iii) of this Section 10(b).

  (ii)   With respect to Units for which no Upfront Fee was paid, the monthly
Ongoing Fee shall equal one-twelfth of 3.00% of the Fund’s net assets
attributable to the Units held by Placement Agent Customers (computed monthly by
the General Partner by multiplying the Fund’s net assets attributable to the
Units held by Placement Agent Customers as of the last business day of each
month by 3.00%, and dividing the result thereof by 12); or (B) one-twelfth of
80.00% of the Brokerage Fee attributable to the Units held by Placement Agent
Customers.     (iii)   (A) Upon the sale of Units to Placement Agent Customers,
the Placement Agent may elect to receive a fee in advance of any fees being
earned (the “Upfront Fee”). The Upfront Fee shall be equal to 3.00% of the
subscription amount of the Units to which it applies. With respect to such
Units, payment of the Ongoing Fee shall commence after an amount equal to the
Upfront Fee has been recouped by CGM by holding back a sum equal to the amount
of the Ongoing

9



--------------------------------------------------------------------------------



 



      Fee that would have been paid to the Placement Agent with respect to such
Units, but for the payment of the Upfront Fee (the “Recouped Fee”). For the
avoidance of doubt, the Recouped Fee shall equal the Upfront Fee that was paid
with respect to these Units. The Recouped Fee shall be calculated on a monthly
basis by multiplying the Fund’s net assets attributable to Units held by
Placement Agent Customers by the lesser of: (1) one-twelfth of 3.00% of the
Fund’s net assets attributable to the Units held by the Placement Agent
Customers, or (2) one-twelfth of 80.00% of the Brokerage Fee attributable to the
Units held by the Placement Agent Customers.         (B) With respect to Units
for which Placement Agent has elected to receive an Upfront Fee, in the event a
Placement Agent Customer redeems his Units before the Upfront Fee is recouped by
CGM, or upon termination of this Agreement, the Placement Agent shall promptly
remit to CGM the balance of any unrecouped amount as calculated by the General
Partner.

  (c)   The Placement Agent may pass such compensation or a portion thereof on
to its associated persons who are registered as such with the CFTC and NFA and
have passed the Series 3 or 31 Commodity Futures Examination or have been
“grandfathered” as an associated person qualified to do commodity brokerage, or
have a valid exemption from such registrations.     (d)   As of the date of this
Agreement the Brokerage Fee is 3.75% per annum. The General Partner shall notify
the Placement Agent within a reasonable time in the event the Brokerage Fee rate
is reduced.

11.   Indemnification and Contribution.       The parties agree to indemnify
each other as follows:

  (a)   Each of the Fund and the General Partner agrees to indemnify and hold
harmless the Placement Agent and each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the Securities Act, against any and
all losses, liabilities, claims, damages and expenses whatsoever (including, but
not limited to, attorneys’ fees and any and all expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation), joint or several, to which the Placement Agent or
they may become subject in any jurisdiction, insofar as such losses,
liabilities, claims, damages or expense (or actions in respect thereof) arise
out of or are based upon (i) any breach by the Fund or the General Partner of
any obligation, representation, warranty or covenant under this Agreement or
(ii) any act or omission of the Fund or the General Partner including, but not
limited to, any untrue statement or alleged untrue statement of a material fact
contained in the Disclosure Document or the subscription documentation or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that each of the Fund and the General Partner will not be liable in any
such case to the extent, but only to the extent, that any such loss, liability,
claim, damage or expense arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the Fund
or the General Partner by the Placement Agent

10



--------------------------------------------------------------------------------



 



      or through the Placement Agent expressly for the use therein; and further
provided that this indemnity shall not protect the Placement Agent or any other
person who may otherwise be entitled to indemnity hereunder from or against any
liability to which the Placement Agent or they would be subject by reason of the
Placement Agent’s own or their own willful misfeasance, bad faith, negligence or
reckless disregard of the Placement Agent’s or their duties hereunder. This
indemnity will be in addition to any liability which the Fund or the General
Partner may otherwise have incurred under this Agreement.     (b)   The
Placement Agent agrees to indemnify and hold harmless each of the Fund, the
General Partner and CGM and each person who controls the Fund, the General
Partner and CGM within the meaning of Section 15 of the Securities Act, against
any losses, liabilities, claims, damages and expenses whatsoever (including, but
not limited to, attorneys’ fees and any and all expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation), joint or several, to which the Fund, the General
Partner and CGM or they may become subject in any jurisdiction, insofar as such
losses, liabilities, claims, damages or expenses (or actions in respect thereof)
arise out of or are based upon (i) any breach by the Placement Agent of any
obligation, representation, warranty or covenant under this Agreement or
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the Disclosure Document, or any amendment or supplement thereto, or
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that any such loss, liability,
claim, damage or expense arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Fund, the General Partner or CGM by the Placement Agent or on the Placement
Agent’s behalf through the Placement Agent expressly for use therein; provided,
however, that the Placement Agent will not be liable in any such case to the
extent, but only to the extent, that any such loss, liability, claim, damage or
expense arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished by the Fund, the General
Partner or CGM or any other person who may otherwise be entitled to indemnity
hereunder from or against any liability to which the Fund, the General Partner
or CGM would be subject by reason of their own willful misfeasance, bad faith,
negligence or reckless disregard of their duties hereunder. This indemnity will
be in addition to any liability which the Placement Agent may otherwise have
incurred under this Agreement.     (c)   Promptly after receipt by an
indemnified party under subsection (a) or (b) above of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify the party against whom indemnification is to be sought in writing of the
commencement thereof (but the failure so to notify an indemnifying party shall
not relieve it from any other liability which it may have under this Section 11
(except to the extent that it has been prejudiced in any material respect by
such failure) or from any liability which it may have otherwise). In case any
such action is brought against any indemnified party, and it notifies an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
satisfactory to such

11



--------------------------------------------------------------------------------



 



      indemnified party; provided, however, that if, in the judgment of such
indemnified party, a conflict of interest exists where it is advisable for such
indemnified party to be represented by separate counsel, the indemnified party
shall have the right to employ separate counsel in any such action, in which
event the fees and expenses of such separate counsel shall be borne by the
indemnifying party or parties. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and the
approval by the indemnified party of counsel, the indemnifying party shall not
be liable to such indemnified party under such subsections for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation unless (i) the indemnified party shall
have employed separate counsel in accordance with the provision to the next
preceding sentence (it being understood, however, that the indemnifying party or
parties shall not be liable for the expenses of more than one such separate
counsel representing the indemnified parties under subsection (a) of this
Section 11 who are parties to such action), (ii) the indemnifying party or
parties shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action or (iii) the indemnifying party or parties have
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party or parties; and except that, if clause (i) or (iii) is
applicable, such liability shall be only in respect of the counsel referred to
in such clause (i) or (iii). No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

12.   Representations and Indemnities to Survive Delivery.       The agreements,
representations, warranties, indemnities, fees and other statements of the
parties and their officers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Placement Agent,
the Fund, the General Partner, CGM, directors, partners or officers of any of
the foregoing or any person controlling any of the foregoing, and
(iii) acceptance of any payment for Units hereunder. The provisions of this
Section 12 shall survive the termination or cancellation of this Agreement.  
13.   Effective Date and Term of Agreement.       This Agreement shall become
effective for all purposes as of the date hereof and shall remain in effect
until June 30, 2009. Thereafter, this Agreement shall continue in effect from
year to year, provided that each such continuance is approved by the General
Partner.   14.   Termination.       This Agreement may be terminated as follows:

  (a)   Any party may terminate this Agreement without cause by written notice
to the other parties on not less than sixty (60) days notice, or, if there has
been a material breach of any condition, warranty, representation or other term
of this Agreement by the other party, by written notice to such party at any
time.     (b)   By written notice to the Fund or the General Partner, the
Placement Agent may terminate this Agreement at any time if (i) there has been,
since the respective dates as of which

12



--------------------------------------------------------------------------------



 



      information is given in the Disclosure Document, any material adverse
change in the condition, financial or otherwise, of the Fund or the General
Partner, which in the Placement Agent’s opinion, will make it inadvisable to
proceed with the delivery of Units; (ii) there has occurred any outbreak of
hostilities or other domestic or international calamity or crisis the effect of
which on the financial markets is so substantial and adverse as to make it, in
the Placement Agent’s judgment, impracticable to market Units or enforce
contracts for the sale of Units; and (iii) any order suspending the sale of
Units shall have been issued by any jurisdiction in which a sale or sales of
Units shall have been made, or proceedings for that purpose shall have been
initiated or, to the Placement Agent’s best knowledge and belief, shall be
contemplated.     (c)   Upon termination of this Agreement, the Placement Agent
shall continue to provide services to Placement Agent Customers including
facilitating redemption requests and shall be entitled to receive compensation
as described in Section 10 for as long as any Placement Agent Customer remains
invested in the Fund and Placement Agent continues to provide services pursuant
to the terms of this Agreement.

15.   Confidentiality.

  (a)   Each party shall keep confidential any non-public information in respect
of the Limited Partners and any confidential information relating to the
business of each other party. Without limiting the foregoing, the Fund, the
General Partner, CGM and their respective employees, agents, officers and
directors (collectively, the “Recipients”) shall keep and retain in the
strictest confidence, and not use for the benefit of itself, themselves or
others, information pertaining to the identity of, and other non-public personal
information with respect to, the Placement Agent Customers which have subscribed
for Units. Without limiting the generality of the preceding undertaking, a
Recipient shall not directly solicit any person it knows to be a Placement Agent
Customer as a result of the Placement Agent’s actions hereunder, with respect to
either the purchase of an interest in any investment vehicle or entity sponsored
or offered by a Recipient. Participation by a Recipient in a meeting with a
Placement Agent Customer at the request of an employee of the Placement Agent or
an affiliate shall not be deemed a violation of the foregoing undertaking.    
(b)   Notwithstanding anything to the contrary in subsection (a) of this
Section 15, the Placement Agent agrees that the Fund, the General Partner and/or
CGM may disclose the name (or other identifying or descriptive information
contained in Fund subscription documentation, any collateral documentation
thereto or otherwise) regarding any current or former Placement Agent Customer
to any regulator having jurisdiction over the disclosing party, at all times
solely to the extent reasonably necessary to respond to a request for
information from (or filing requirement imposed by) such regulator. The
Placement Agent further agrees to cooperate promptly with the Fund and/or the
General Partner in connection with any such regulatory request or requirement,
and the Fund , the General Partner and CGM further agree to use any such
information obtained regarding a Placement Agent Customer solely in connection
with such regulatory request or requirement. The General Partner agrees that it
will promptly notify the Placement Agent of any request of information from a
regulator relating to the Placement Agent or a Placement Agent Customer in its
capacity as a Limited Partner of the Fund.

16.   Services Not Exclusive.       The services to be rendered by the Placement
Agent hereunder shall be provided on a non-exclusive basis. The Placement Agent
shall be free throughout the term of this Agreement and after the termination
hereof to provide the same or different marketing services to other funds on

13



--------------------------------------------------------------------------------



 



    the same or on different terms and conditions. Nothing herein shall restrict
the Placement Agent or its affiliates from creating or marketing any other
product or investment vehicle.   17.   Notices.       All communications under
this Agreement shall be given in writing, sent by facsimile, followed by
registered mail to the address set forth below or to such other address as such
party shall have specified in writing to the other party hereto, and shall be
deemed to have been delivered effective at the earlier of its receipt or within
two (2) days after dispatch.       If to the Placement Agent:

Credit Suisse Securities (USA) LLC
Private Banking USA
11 Madison Avenue — 7th Floor
New York, New York 10010
Attention: Dale Miller

    If to the Fund or the General Partner:

Citigroup Managed Futures LLC
731 Lexington Avenue
25th Floor
New York, New York 10022
Attention: Jennifer Magro

    If to CGM:

Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Attn: Douglas Blagdon

18.   Miscellaneous.

  (a)   This Agreement may be executed in counterparts, each of which when so
executed and delivered shall constitute one and the same instrument. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns and no other person shall have any
right or obligation hereunder.     (b)   This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof, and neither
this Agreement nor any term hereof may be changed, waived, discharged or
terminated except by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought. The
headings in this Agreement are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

19.   Governing Law.       This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Any action relating to this
Agreement may be brought in the state or federal courts in the State of New
York, and each party hereby consents to the non-exclusive jurisdiction of such
courts.

14



--------------------------------------------------------------------------------



 



20.   Limitation of Liability.       The parties to this Agreement agree that
the obligations of the Fund under this Agreement shall not be binding upon any
Limited Partner of the Fund or any officers, employees or agents of the Fund,
whether past, present or future, individually, but are binding only upon the
assets and property of the Fund.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS.]

15



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our understanding with the Placement
Agent, please indicate the Placement Agent’s acceptance in the space provided
below.

                  Very truly yours,    
 
                SMITH BARNEY WARRINGTON FUND L.P.         By: Citigroup Managed
Futures LLC              (General Partner)    
 
           
 
  By:   /s/ Jerry Pascucci
 
Jerry Pascucci    
 
      President    
 
                CITIGROUP MANAGED FUTURES LLC    
 
           
 
  By:   /s/ Jerry Pascucci
 
Jerry Pascucci    
 
      President    
 
                CITIGROUP GLOBAL MARKETS INC.    
 
           
 
  By:   /s/ Douglas Blagdon
 
Douglas Blagdon    
 
      Managing Director    
 
                CREDIT SUISSE SECURITIES (USA) LLC    
 
           
 
  By:
Name:   /s/ Hugh Neuburger
 
Hugh Neuburger    
 
  Title:   Managing Director    

16